Title: From Benjamin Franklin to ——— Durif de Cazaneuve, 19 March 1779
From: Franklin, Benjamin
To: Durif de Cazaneuve, ——


Sir
Passy March 19 1779
It wou’d be a Pleasure to me if I could comply with your Request, and every other of the same Nature; But the great Excess of Demands upon me for Advances of Money, above the Supplies I receive obliges me to refuse all that are not of absolute Necessity. As M. Adams is now at Nantes, who probably is acquainted with you, I imagine he has been good enough to furnish you. I am, Sir, y. m. o. h. S.
BF
M. Cazenauve
